Citation Nr: 0328502	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-09 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than September 17, 
2001, for the grant of pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted pension benefits, effective 
September 17, 2001.  The veteran asserts that he warrants an 
earlier effective date.


FINDINGS OF FACT

1.  Entitlement to pension benefits was denied by the RO in a 
September 1988 administrative decision based upon the 
veteran's net worth.  The veteran was notified of the 
decision at that time and did not appeal that decision.  

2.  On September 17, 2001, the veteran filed a claim for 
pension benefits.  

3.  There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to pension benefits 
between September 1988 and September 2001.


CONCLUSIONS OF LAW

1.  The September 1988 decision denying pension benefits is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2002).

2.  The legal criteria for an effective date earlier than 
September 17, 2001, for the grant of pension benefits have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussion in the July 2002 statement 
of the case.  He was specifically told that his February 1988 
claim for pension benefits had been denied in September 1988 
and that he did not appeal that decision, which caused the 
decision to become final.  The RO explained that following 
that September 1988 decision, the veteran did not file 
another claim for pension benefits until September 17, 2001.  
Further, the RO stated that the effective date for pension 
benefits will be the date of claim, which date was September 
17, 2001.  In that statement of the case, the RO also 
provided the veteran with the applicable regulation 
pertaining to effective dates.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
July 2002 statement of the case, the RO informed the veteran 
that it must make reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim.  It 
told the veteran that as long as he adequately identified the 
records, that VA would assist in obtaining them.  The RO 
stated that it was responsible for obtaining medical records 
held by any federal department or agency that the veteran 
identified.  It further stated that it would obtain medical 
records from other health-care facilities as long as the 
veteran adequately identified the facilities, but noted that 
the veteran had the ultimate responsibility for obtaining 
those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2002).  Here, the veteran did not provide any 
information regarding records that he wanted VA to obtain.  
Following the issuance of the July 2002 statement of the 
case, he submitted an April 2001 private medical record, 
which showed that the veteran was being monitored for 
prostate cancer.

Although a specific examination was not conducted as to the 
veteran's claim, the Board finds that the RO was not under an 
obligation to have the veteran examined, as such is not 
necessary to make a decision on this claim.  The issue before 
the Board is whether an effective date earlier than September 
17, 2001, is warranted for the grant of pension benefits.  An 
examination conducted in 2003 would not assist in the grant 
of an effective date earlier than September 2001.  Thus, the 
Board finds that VA was not under an obligation to have the 
veteran examined for the purposes of this claim.  

The Board notes that pursuant to 38 U.S.C.A. § 5103(a), upon 
receipt of a complete or substantially complete claim, VA 
must notify the claimant and claimant's representative, if 
any, of any information or evidence which has not already 
been provided that is necessary to substantiate the claim.  
Under subsection (b), it further provides that if such 
information or evidence is not received by VA within one year 
from the date of VA's notice to the claimant under 38 
U.S.C.A. § 5103(a), no benefit may be paid or furnished by 
reason of the claimant's application.  One of the regulations 
promulgated by VA to implement the VCAA has recently been 
invalidated.  Specifically, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one-year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one-year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in a 
February 2002 letter that it would be to the veteran's 
benefit to submit any additional evidence as soon as 
possible.  The RO informed the veteran that he had one year 
from the date of the letter to send in the additional 
evidence.  Therefore, the Board finds that there is no 
prejudice to the veteran, as he was properly informed that he 
had one year to provide additional information or evidence.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran asserts that the effective date for the grant of 
pension benefits should go back to when he turned 65 years 
old.  

The record reflects that the veteran first filed a claim for 
pension benefits in February 1988.  In September 1988, the RO 
stated that his claim for pension benefits was denied because 
his net worth was too high.  It then stated, "Should 
circumstances change, complete and return the enclosed VA 
Forms . . . ."  On the notification letter, it stated "See 
reverse for procedural and appellate rights."  The record 
does not reflect that the veteran submitted a notice of 
disagreement.  

On September 17, 2001, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, stating, "I request a 
pension based on my age, income + medical expenses.  This is 
a re-application."  In March 2002, the RO informed the 
veteran that it had granted pension benefits and that his 
payments would start on October 1, 2001.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication or an award of pension "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002) (emphasis added); 38 C.F.R. 
§ 3.400 (2003).  

Under 38 C.F.R. § 3.155(a) (2003), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than September 17, 2001, 
is legally precluded.  As stated above, the veteran asserts 
that he should be granted an effective date of when he turned 
65 years old.  The veteran turned 65 in December 1987.  He 
filed a claim for pension benefits at that time (February 
1988), which claim was denied in September 1988.  The veteran 
was informed of his appellate rights, and he did not appeal 
that decision.  Therefore, it became final, and an effective 
date earlier than September 2001, in the absence of clear and 
unmistakable error in the September 1988 decision, is legally 
precluded.  

The next correspondence from the veteran was on September 17, 
2001.  There is nothing in the record to show that the 
veteran attempted to file a claim for pension benefits at any 
time between September 1988 and September 2001.  Here, the 
law and regulation state that the effective date for a claim 
reopened after final disallowance or a claim for pension will 
be the date of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, 
even if entitlement arose prior to the date of claim, the 
later date is the veteran's most recent claim for entitlement 
to pension benefits, which was received at the RO on 
September 17, 2001.  The Board is bound by the applicable 
statutes and regulations pertaining to VA.  38 C.F.R. § 19.5 
(2002).  For the reasons stated above, an effective date 
earlier than September 17, 2001, cannot be granted.

The Board notes that the notification letter to the veteran 
informing him of the grant of pension benefits shows that the 
start date of payments was as of October 1, 2001.  That is 
the proper start date of the payments.  38 U.S.C.A. § 5111 
(West 2002) (actual payment of an award commences on the 
first day of the calendar month following the month in which 
the award became effective).

The Board notes that the United States Court of Appeals for 
Veterans Claims has held that in a case where the law, as 
opposed to the facts, is dispositive of the claim, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to an effective date earlier than September 17, 
2001, for the grant of pension benefits is denied.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



